                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONI CALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED:    3/
                                                                           3, { r0 ·


 UNITED STATES OF AMERICA,
                                                           No. 17-CR-251 (RA)
                      V.

                                                                 ORDER
 ANDREW PEREZ,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of Andrew Perez's continued participation in the Young Adult Opportunity

Program, time is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) to

April 30, 2020.

SO ORDERED.

Dated:     March 3, 2020
           New York, New York

                                              Ronni Abrams
                                              United States District Judge
